     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:18-cr-00155-NONE
12                         Plaintiff,
13              v.                                      ORDER DENYING MOTION FOR
                                                        COMPASSIONATE RELEASE
14    SANDRA HAAR,
                                                        (Doc. No. 30)
15                         Defendant.
16

17             Pending before the court is defendant Sandra Haar’s motion for compassionate release

18   pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s medical

19   condition and the risks purportedly posed to her by the ongoing coronavirus (“COVID-19”)

20   outbreak. (Doc. No. 30 at 1.) For the reasons explained below, defendant’s motion will be

21   denied.

22                                             BACKGROUND

23             On July 13, 2018, defendant Haar pleaded guilty to committing healthcare fraud in

24   violation of 18 U.S.C. § 1347 and conspiracy to receive kickbacks in violation of 18 U.S.C.

25   § 371. (Doc. No. 2 at 2.) On November 4, 2019, she was sentenced to the custody of the U.S.

26   Bureau of Prisons (“BOP”) for a sixty month term of imprisonment on both counts, to be

27   followed by a 36-month term of supervised release on both counts, with those sentences to be

28   served concurrently. (Doc. Nos. 22; 25 at 2.) The court also ordered the defendant to pay
                                                        1
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 2 of 13

 1   restitution in the amount of $6,107,846.85 and imposed the mandatory $200 special assessment.

 2   (Id.) Defendant Haar was granted a voluntary surrender date of January 15, 2020 and it was

 3   recommended by the sentencing judge that, due to her serious medical condition, the BOP

 4   provide her a medical priority designation. (Id.) Defendant is currently serving her sentence at

 5   the BOP Federal Medical Center at Carswell in Fort Worth, Texas (“FMC Carswell”). (Doc. No.

 6   30 at 2.)

 7           On April 6, 2020, after defendant had served less than 3 months of her 60-month sentence,

 8   counsel on her behalf filed the pending motion for modification of her sentence pursuant to 18

 9   U.S.C. § 3582(c)(1)(A). (Doc. No. 30.) On April 13, 2020, the government filed its opposition to

10   the motion, and on April 28, 2020, defendant filed her reply thereto. (Doc. Nos. 33, 36.) The

11   parties have submitted various filings thereafter. (Doc. Nos. 38, 39, 41.) In addition, on July 27,

12   2020, the court received a letter from defendant Haar directly, even though she is represented by

13   counsel in these proceedings, in which she seeks her release to home confinement and makes a

14   number of representations regarding her case, her medical condition and the conditions of her

15   confinement.

16                                         LEGAL STANDARD

17           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

18   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

19   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

20   be modified by a district court except in limited circumstances.”). Those limited circumstances
21   include compassionate release in extraordinary cases. See United States v. Holden, __ F. Supp.

22   3d __, 2020 WL 1673440, at *2 (D. Or. April 6, 2020). Prior to the enactment of the First Step

23   Act of 2018 (“the FSA”), motions for compassionate release could only be filed by the BOP. 18

24   U.S.C. § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring

25   their own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A)

26   (2018). In this regard, the FSA specifically provides that a court may
27   /////

28   /////
                                                       2
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 3 of 13

 1                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
 2                  motion on the defendant’s behalf1 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
 3                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
 4                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
 5                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
 6
                    (i)    extraordinary and compelling reasons warrant such a
 7                         reduction; or

 8                  (ii)   the defendant is at least 70 years of age, has served at least 30
                           years in prison, pursuant to a sentence imposed under section
 9                         3559(c), for the offense or offenses for which the defendant
                           is currently imprisoned, and a determination has been made
10                         by the Director of the Bureau of Prisons that the defendant is
                           not a danger to the safety of any other person or the
11                         community, as provided under section 3142(g);

12                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission [.]
13

14   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2

15   1
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
16   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
     date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
17   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
18
     General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
19   resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
     § 3582(c)(1)(A).
20
     2
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
21   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
22   months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
23   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
24   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
25   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
26   emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
27   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
28   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
                                                       3
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 4 of 13

 1          The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also

 4   United States v. Gonzalez, No. 2:18-cr-00232-TOR, 2020 WL 1536155, at *2 (E.D. Wash. Mar.

 5   31, 2020) (noting that courts “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary

 6   and compelling reasons,” even though that policy statement was issued before Congress passed

 7   the FSA and authorized defendants to file compassionate release motions). However, a large and

 8   growing number of district courts across the country have concluded that because the Sentencing

 9   Commission has not amended the Guidelines since the enactment of the FSA, courts are not

10   limited by the pre-FSA categories described in U.S.S.G. § 1B1.13 in assessing whether

11   extraordinary and compelling circumstances are presented justifying a reduction of sentence

12   under 18 U.S.C. § 3582(c). See, e.g., United States v. Parker, __ F. Supp.3d __, 2020 WL

13   2572525, at *8–9 (C.D. Cal. May 21, 2020) (collecting cases); United States v. Rodriguez, 424 F.

14   Supp. 3d 674, 681 (N.D. Cal. 2019).

15          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

16   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

17   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

18   has not specifically addressed the question of which party bears the burden in the context of a

19   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

20
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     3
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      4
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 5 of 13

 1   that have done so have agreed that the burden remains with the defendant. See, e.g., United

 2   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

 3   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

 4   2020).

 5                                                 ANALYSIS

 6            As district courts have summarized, in analyzing whether a defendant is entitled to

 7   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

 8   defendant has satisfied three requirements:

 9                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
10                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
11                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
12                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
13

14   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

15   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 2020 WL 2572525, at *4;

16   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

17   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

18   “consistent with” the sentencing factors set forth in §3553(a)).

19   A.       Administrative Exhaustion

20            In the pending motion, defendant does not discuss whether she exhausted her
21   administrative remedies as required by the FSA. (See passim Doc. No. 30.) In her reply in

22   support of the pending motion, defendant’s counsel argues in conclusory fashion that exhaustion

23   is not required for this compassionate release motion because defendant is moving for her release

24   based on grounds not requiring exhaustion of administrative remedies. (Doc. No. 36 at 6.)

25   Nonetheless, in its supplemental opposition filed May 20, 2020, the government reports that

26   defendant did submit a request for compassionate release on March 27, 2020, which was denied
27   by the Warden at her institution of confinement on April 9, 2020, and takes the position that “this

28   Court may reach the merits of her motion for compassionate release.” (Doc. No. 41 at 1–2; see
                                                         5
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 6 of 13

 1   also 41-1, Exs. 1 & 2.)4 Accordingly, the court will address the merits of the pending motion.

 2   B.     Extraordinary and Compelling Reasons

 3          “Extraordinary and compelling reasons” warranting compassionate release may exist

 4   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

 5   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

 6   reasons” was included in the policy statement at a time when only BOP could bring a

 7   compassionate release motion, courts have agreed that it may be relied upon by defendants

 8   bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

 9   JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

10          Thus, the medical condition of a defendant may warrant compassionate release where he

11   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

12   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

13   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

14   examples of terminal illnesses that may warrant a compassionate release “include metastatic

15   solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

16   dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

17   condition may warrant compassionate release, including when:

18                  The defendant is
19                  (I) suffering from a serious physical or medical condition,
20                  (II) suffering from a serious functional or cognitive impairment, or
21                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
22
                    that substantially diminishes the ability of the defendant to provide
23                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
24

25   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

26
     4
27     The court notes that defendant Haar has made no mention of an appeal from that denial to the
     BOP’s Regional Director having been pursued as required under 28 C.F.R. § 542.15(a). See
28   supra note 1. Nonetheless the court will address the pending motion on its merits.
                                                      6
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 7 of 13

 1   be sufficient to warrant compassionate release under ordinary circumstances, some courts have

 2   concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

 3   situations. See, e.g., United States v. Rodriguez, No. 2:03-cr-00271-AB, 2020 WL 1627331 at

 4   *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19 pandemic—an undeniably

 5   extraordinary event—Mr. Rodriguez’s health problems, proximity to his release date, and

 6   rehabilitation would not present extraordinary and compelling reasons to reduce his sentence.

 7   But taken together, they warrant reducing his sentence.”).

 8          Compassionate release may also be warranted based on a defendant’s age and other

 9   related factors. In these situations, “extraordinary and compelling reasons” exist where a

10   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

11   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

12   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1 (B). In

13   determining a defendant’s projected release date, courts may take into account any “good time

14   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

15   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788,

16   at *1 n.1 (N.D. Cal. Apr. 10, 2020).

17          Here, defendant Haar argues that extraordinary and compelling reasons warranting her

18   compassionate release exist due to her medical conditions. (See Doc. No. 30 at 6–7.) Defendant

19   just turned 60 years old and she suffered a stroke in 2016 (before she was sentenced in this case)

20   as a result of a brain arteriovenous malformation (a tangling of blood vessels in the brain). (Id.;
21   Doc. No. 14 (Presentence Report) at 15–16.) In August of 2017, she had stereotactic radiosurgery

22   to address that condition with what was reported as generally good neurological results. (Id.)

23   Yearly angiograms were recommended to confirm the success of that procedure, the first two of

24   which the defendant received, but she was unable to do so in August of 2019 due to lack of

25   medical insurance. (Id.; see also Doc. No. 18 (Defense Sentencing Memorandum) at 20–21.) If

26   an angiogram determined that the blood vessels in her brain had not closed off completely, brain
27   surgery would be required because it is not medically advisable for her to have another round of

28   radiation in that area. (Id.) Lastly, defendant Haar suffers from severe gastrointestinal reflux
                                                         7
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 8 of 13

 1   which requires her to sleep in an elevated position, which is possible in a hospital bed, in order to

 2   avoid aspiration. (Id.; Presentence Report at 14.)5

 3           According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant

 4   Haar is at higher risk for becoming severely ill were she to contract COVID-19 because of her

 5   age and she “may” be at higher risk due to her stroke in 2016 which was suffered as the result of,

 6   or caused by, a “cerebrovascular disease.” See Coronavirus Disease 2019 (COVID-19): People

 7   Who Are at Increased Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

 8   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

 9   risk.html (last visited Aug. 24, 2020). As recently as April 22, 2020, however, a BOP physician

10   noted that a review of defendant’s angiogram in March 2020 “revealed [an] almost complete

11   elimination of the [arteriovenous] malformation.” (Doc. No. 41-1, Exh. 4 at pp. 10, 24(sealed).)

12   Defendant’s other medical conditions are not identified by the CDC as placing her at higher risk

13   of suffering a severe illness due to COVID-19. Nonetheless, to the extent defendant seeks her

14   compassionate release based upon the risks posed to her by COVID-19, her motion falls short. It

15   is apparent that FMC Carswell suffered a significant COVID-19 outbreak with 539 prisoners

16   there having tested positive for the virus out of 1,296 tests administered and five prisoners having

17   died at the hands of the virus. See COVID-19, FEDERAL BUREAU OF PRISONS,

18   https://www.bop.gov/coronavirus/ (last visited August 25, 2020). As of today, however, that

19   facility is reporting only ten inmates currently with positive tests for COVID-19 and 527

20   recovered inmate cases. Id.6
21   /////

22

23
     5
       Defendant’s current counsel characterizes this as a respiratory issue and also asserts, without
     support, that defendant Haar “needs brain surgery imminently.” (Doc. No. 30 at 3.) It may be
24   that defense counsel is referring not to surgery but to the yearly angiogram for at least three years
     which the defendant had performed twice but did not obtain the third before going into custody
25   due to her lack of health insurance. (Id. at 7.)
26   6
       The undersigned does not necessarily accept these reported numbers at face value given the
27   manner in which the CDC guidelines apparently allow for individuals to be counted as recovered
     from the virus without confirming test results. However, there is also no evidence before the
28   court contradicting those reported numbers.
                                                      8
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 9 of 13

 1           Still, there is no doubt in the court’s view that defendant Haar has and is “suffering from a

 2   serious physical . . . condition . . . from which . . . she is not expected to recover.” See U.S.S.G. §

 3   1B1.13, cmt. n.1 (A)(ii). However, the question posed by the pending motion for compassionate

 4   release is whether defendant’s condition “substantially diminishes” her ability “to provide self-

 5   care” at FMC Carswell. Id.

 6           In this regard, defendant Haar has failed to carry her burden of demonstrating that she is

 7   not able to provide for her self-care at FMC Carswell, a BOP medical facility. In her motion

 8   defendant argues, for example, that she “could suffocate in her sleep without proper

 9   accommodations in bed, even while otherwise healthy”—but the motion does not provide any

10   support for defendant’s bare assertion that she is not receiving proper accommodation in that

11   regard. (Doc. No. 30 at 8.) Other than the additional risk posed by the spread of the COVID-19

12   virus, all of defendant’s medical conditions, including her serious neurological condition, were

13   well known to the sentencing judge, having been extensively briefed and argued by defendant’s

14   very able former counsel. (See Doc. Nos. 18; 27 at 4–19.) The sentencing judge took that serious

15   medical condition into full account less than nine months ago when he varied downward from the

16   low end of the guideline range to a sentence of 60 months and recommended, at the defense’s

17   request, that the BOP conduct a medical designation of the defendant. (Doc. No. 27 at 27–28.) In

18   short, none of the medical conditions upon which defendant Haar relies in moving for release are

19   new, nor is there any evidence that her conditions have grown worse or more serious in the short

20   time since her sentencing. And, as the government notes, to the extent defendant is attempting to
21   assert a claim that her conditions of confinement violate her rights under the Eighth Amendment,

22   a motion for compassionate release in this court is not the appropriate vehicle by which to do so.

23   (See Doc. No. 33 at 23 n.4.)

24           The court concludes that defendant has not met her burden of demonstrating extraordinary

25   and compelling reasons for compassionate release under § 3582(c)(1)(A). Accordingly, and in

26   light of that conclusion, her motion will be denied.
27   /////

28   /////
                                                         9
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 10 of 13

 1   C.     Consistency With the § 3553(a) Factors

 2           Even if defendant Haar’s motion was supported by a showing of extraordinary and

 3   compelling reasons for her compassionate release, however, the undersigned is not persuaded that

 4   the requested reduction in sentence would be consistent with consideration of the sentencing

 5   factors set forth at 18 U.S.C. § 3553(a).7 See Parker, 2020 WL 2572525, at *11.

 6          Defendant’s motion does not discuss the sentencing factors set forth in § 3553(a), except

 7   for stating in conclusory fashion that she “is not a danger to her community.” (Doc. No. 30 at

 8   13.) This is plainly insufficient.

 9          Defendant Haar’s fraudulent conduct that resulted in her convictions was egregious. She

10   was a licensed nurse practitioner and the founder and chief executive officer of a purported

11   nonprofit public benefit corporation (Horisons) that provided health and dental services for the

12   underserved through a network of eight clinics throughout the Central Valley of California. (Doc.

13   No. 14 (Presentence Report) at 4.) Operating Horisons, defendant Haar engaged in an extensive

14   healthcare fraud scheme starting in January of 2014 until at least March of 2017 by charging

15   Medi-Cal and Medicare patients for services that either were not rendered, were unnecessary, or

16   that she otherwise knew were not reimbursable and she profited by nearly $4 million as a result.

17   (Id. at 5–8.) She also engaged in a separate conspiracy during that three-year period to receive

18   kickbacks by referring her patients to a medical laboratory testing company in exchange for cash

19   payments of approximately $1,000 a month, delivered to her in envelopes and which she used as

20   “spending money.” (Id. at 8.) That medical laboratory testing company billed over $9 million to
21
     7
22     Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                        10
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 11 of 13

 1   Medi-Cal and Medicare in fees associated with patients referred by defendant and it is estimated

 2   that Medi-Cal and Medicare lost at least $6 million dollars as a result of defendant Haar’s illegal

 3   conduct. (Id. at 8–9.) Moreover, defendant Haar also involved others, including family

 4   members, in her fraudulent conduct. (Id. at 4.) Finally, the already underserved patients of

 5   Horisons suffered harm as a result of receiving treatment from unlicensed individuals, often with

 6   serious consequences to their health.8 (Id. at 6.)

 7          It was determined by the sentencing judge that under the U.S. Sentencing Guidelines

 8   defendant Haar’s adjusted offense level was 28 and her criminal history category was I, resulting

 9   in an advisory sentencing guideline range calling for a sentence of between 78 and 97 months

10   imprisonment. (Doc. No. 27 at 25.)9 As noted, in light of the various § 3553(a) factors, including

11   the defendant’s serious medical condition of having suffered a stroke in 2016 due to an

12   arteriovenous malformation in her brain, the sentencing judge varied downward from the advisory

13   guideline range and sentenced the defendant to a term of imprisonment of 60 months. (Id.)

14          Defendant’s extensive fraudulent criminal conduct weighs heavily against the granting of

15   compassionate release at this juncture. See, e.g., United States v. Scher, No. 15-cr-00614 SOM,

16   2020 WL 3086234, at *3 (D. Haw. June 10, 2020) (“In considering Scher’s history and

17   characteristics and the need to afford adequate deterrence for his crime, this court notes Scher’s

18   extensive history of crimes of fraud or deceit.”)

19

20   8
       For example, it was reported that one of Horisons’ patients became addicted to Norco as a
     result of improper treatment and that defendant Haar threatened to refuse service to patients who
21   complained about unnecessary medical and dental visits, threatened her employees’ jobs on a
22   regular basis, and appeared to prey on non-English speaking patients who did not question
     defendant’s unnecessary referrals. (Doc. No. 14 (Presentence Report) at 6–8.)
23
     9
       The U.S. Probation Office had determined the defendant’s adjusted offense level to be 30 and
24   her advisory sentencing guideline range to therefore call for a sentence of 97 to 121 months.
     (Doc. No. 14 (Presentence Report) at 24.) The presentence report recommended that defendant
25   receive a sentence of imprisonment of 97 months, the low end of the guideline range found in the
26   report to be applicable. (Id.) Under the parties’ plea agreement, the defendant was to receive
     only a two-point upward adjustment for her aggravating role in the offense under U.S.S.G.
27   § 3B1.1(c), as opposed to the 4-point upward adjustment recommended by the presentence report.
     (See Doc. Nos. 2 at 10; 17 at 5.) The sentencing court adopted the plea agreement of the parties
28   in making its guideline calculation. (Doc. No. 27 at 4.)
                                                       11
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 12 of 13

 1           Lastly, as of the date of this order, defendant Haar has served less than eight months of her

 2   60-month sentence. The 60-month prison sentence imposed by the sentencing judge was already

 3   eighteen months below the low end of the advisory sentencing guideline range. In the court’s

 4   view, and especially in light of the egregious nature of the defendant’s fraudulent criminal

 5   conduct, an eight-month sentence would not adequately reflect the seriousness of defendant’s

 6   offense of conviction, promote respect for the law, provide just punishment, or afford adequate

 7   deterrence to criminal conduct.10 See § 3553(a); see also United States v. Purry, No. 2:14-cr-

 8   00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); United States v. Shayota,

 9   No. 1:15-cr-00264-LHK-1, 2020 WL 2733993, at *5–6 (N.D. Cal. May 26, 2020) (“The length of

10   the sentence remaining is an additional factor to consider in any compassionate release analysis,

11   with a longer remaining sentence weighing against granting any such motion.”) (citation omitted).

12                                             CONCLUSION

13           For the reasons explained above, the court concludes that defendant has not demonstrated

14   that “extraordinary and compelling reasons” exist warranting his compassionate release from

15   prison. Moreover, the court finds that the granting of release at this time is not consistent with the

16   /////

17   /////

18   /////

19

20   10
        Defendant alternatively suggest that the court release her “home into a program of . . . home
     detention.” (Doc. No. 30 at 3.) However, the CARES Act “‘authorizes the BOP—not courts—to
21   expand the use of home confinement’ under 18 U.S.C. § 3624(c)(2).” United States v. Fantz, No.
22   5:14-cr-32-BR, 2020 WL 3492028, at *1 (E.D.N.C. June 26, 2020) (quoting United States v.
     Nash, No. 19-40022-01-DDC, 2020 WL 1974305, at *2 (D. Kan. Apr. 24, 2020) (collecting
23   cases)); see also United States v. Rice, Case No. 12-cr-818-PJH, 2020 WL 3402274, at *4 (N.D.
     Cal. June 19, 2020) (denying a defendant’s request for release to home confinement made in
24   conjunction with his motion for compassionate release because “the court has no authority to
     designate the place of confinement” because the “Bureau of Prisons has the statutory authority to
25   choose the locations where prisoners serve their sentence.”); United States v. Gray, No. 4:12-CR-
26   54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (holding that the CARES Act “does
     not authorize the court to order defendant’s placement in home confinement”). The district court
27   may only impose home detention as a condition of supervised release, rather than as part of a
     sentence of imprisonment. See United States v. Connell, __ F. Supp. 3d __, 2020 WL 2315858,
28   at *5, n.6 & *7 (N.D. Cal. May 8, 2020).
                                                       12
     Case 1:18-cr-00155-LJO-SKO Document 56 Filed 08/25/20 Page 13 of 13

 1   sentencing factors set forth in 18 U.S.C. § 3553(a). Accordingly, defendant’s motion for

 2   compassionate release (Doc. No. 30) is DENIED.

 3   IT IS SO ORDERED.
 4
        Dated:    August 25, 2020
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     13
